                Case 2:20-cr-20071-JAR Document 1 Filed 09/25/20 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS
                                   (KANSAS CITY Docket)


UNITED STATES OF AMERICA

                           Plaintiff,

      v.                                                       Case No. 20-mj-8231-TJJ

DARRIN DARNELL TAYLOR,

                           Defendant.




                                              CRIMINAL COMPLAINT

       I, the undersigned complainant being duly sworn state the following is true and correct to the best of

my knowledge and belief.

                                                 COUNT ONE

       On or about September 17, 2020, in the District of Kansas, the defendant,

                                        DARRIN DARNELL TAYLOR,

unlawfully took or carried away from the person or premises, Penguin Pawn & Gun, LLC 10229 W 75th

Street, Overland Park, Kansas, of a person who is licensed to engage in the business of importing,

manufacturing, or dealing in firearms, any firearm in the licensee's business inventory that has been shipped

or transported in interstate or foreign commerce.



       This was done in violation of Title 18, United States Code, Section 922(u).
Case 2:20-cr-20071-JAR Document 1 Filed 09/25/20 Page 2 of 7
Case 2:20-cr-20071-JAR Document 1 Filed 09/25/20 Page 3 of 7
Case 2:20-cr-20071-JAR Document 1 Filed 09/25/20 Page 4 of 7
Case 2:20-cr-20071-JAR Document 1 Filed 09/25/20 Page 5 of 7
Case 2:20-cr-20071-JAR Document 1 Filed 09/25/20 Page 6 of 7
                Case 2:20-cr-20071-JAR Document 1 Filed 09/25/20 Page 7 of 7




TAYLOR agreed to sign a consent-to-search form for storage unit, and provided ATF agent and OPPD

detective with the keys to the storage unit. TAYLOR stated, "I'm thinking I know for a fact they are

underneath the bridge," and then speculated he might have put them down by the creek.

       14.   WHEREFORE, your affiant avers that there is probable cause to believe that Darrin Darnell


TAYLOR is in violation of Title 18, United States Code, Section 922(u), and that a warrant for his arrest

should be issued.

The above information is true and correct to the best of my knowledge, information, and belie£



                                                     �h\-U-jJn�
                                                    L�rdon., Special Agent
                                                    United States Department of Justice, Bureau of Alcohol,
                                                    Tobacco, Firearms and Explosives

Sworn and attested by affiant via telephone, after being submitted to me by reliable electronic means on
    25th day of September, 2020.
this___




Honorable Teresa J. James
Chief United States Magistrate Judge




                                                      7
